TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00461-CR



                              Jennifer Elaine Caraveo, Appellant

                                                v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
     NO. D-1-DC-07-301380, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jennifer Elaine Caraveo pleaded guilty to the offense of aggravated

robbery. See Tex. Penal Code Ann. § 29.03 (West 2003). Caraveo seeks to appeal from the

judgment of conviction. The district court has certified that the defendant has waived the right of

appeal. Accordingly, we dismiss the appeal. See Tex. R. App. P. 25.2(a)(2), (d).



                                             _____________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed

Filed: August 20, 2008

Do Not Publish